ORDER ON MANDATE
PER CURIAM.
The mandate of this court issued in this cause on September 9, 1969 is withdrawn.
In accordance with the opinion and judgment of the Supreme Court of Florida in the above styled cause filed July 1, 1970 (237 So.2d 142), the prior opinion and judgment of this court (226 So.2d 15) is hereby modified as directed by the said opinion and judgment of the Supreme Court of Florida and, except as modified, is adhered to. The cause is remanded to the Circuit Court of Dade County for further proceedings consistent with the said opinion and judgment of the Supreme Court of Florida and this court. Costs allowed shall be taxed in the circuit court (Rule 3.16(b), Florida Appellate Rules, 32 F.S.A.).